Citation Nr: 0116200	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979.

By rating decision in May 1985, service connection for a 
psychiatric disorder was denied.  The veteran received 
written notice of the denial by letter of that same month; 
however, he failed to file a timely appeal therefrom and that 
decision is final.

The appellant requested that his claim of service connection 
for a psychiatric disorder be reopened.  Following the 
submission of additional evidence, the claim of service 
connection for a psychiatric disorder was considered on a de 
novo basis in the June 2000 supplemental statement of the 
case.  While the RO considered the appellant's claim on a de 
novo basis, the Board is not bound by that determination.  In 
fact, the Board is required to conduct an independent new and 
material evidence analysis in claims involving final 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 
No. 95-7058 (U.S. Ct. App. Fed. Cir. May 6, 1996). 

The appellant testified before the undersigned member of the 
Board at an April 2001 videoconference hearing.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
psychiatric disorder was denied by rating decision in May 
1985.

2.  The appellant did not file a timely appeal therefrom and 
that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the May 1985 rating decision that 
denied entitlement to service connection for a psychiatric 
disorder is new and material, and the appellant's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the September 1976 enlistment examination, the veteran was 
clinically evaluated as normal psychiatrically.  

On a November 1981 enlistment examination, the veteran's 
medical history was negative for depression or nervous 
trouble of any sort.  The veteran was clinically evaluated as 
normal psychiatrically.  

An October 1983 VA interim summary shows that the veteran had 
been admitted in September with the complaint that his 
"thinking was wrong."  He reported suffering from restless 
sleep, vague auditory hallucinations, referential thinking, 
thought intrusion and suspiciousness of others.  A 
significant history of mixed chemical dependency from 1976 to 
1982 was reported.  His mother reported noticing a change in 
her son toward the end of his active military experience in 
1979 while he was still using and abusing drugs heavily.  The 
diagnosis was schizophreniform psychosis.  

A December 1984 VA hospital summary includes a final 
diagnosis of chronic paranoid type schizophrenia.  VA 
outpatient records from 1984 to 1985 show continuing 
treatment for schizophrenia.  

In January 1985, the veteran indicated that he was suffering 
from a nervous disorder that had started during service in 
Germany.

By rating decision in May 1985, the claim of service 
connection for a psychiatric disorder was denied as it was 
determined that the medical evidence failed to show that 
paranoid schizophrenia was incurred in or aggravated by 
service.  The appellant received written notice of this 
denial by letter in that same month.  He failed to take any 
action with respect to the May 1985 denial; thus, this 
decision became final a year after the mailing of 
notification of the decision to him in May 1985.  38 C.F.R. 
§§ 3.104, 20.302 (2000).

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
In this case, the RO handled the appellant's claim as a 
reopened claim in the June 2000 supplemental statement of the 
case.  It is noted that the appellant has already been 
notified of the proper law and regulations used in the 
adjudication of a de novo claim.  In view of the fact that 
the Board is reopening the instant claim hereinbelow, as well 
as the fact that the appellant will have an additional chance 
to submit evidence and argument in support of his claim at 
the RO level, the Board finds that no prejudice has inured to 
the appellant's claim due to the change in the law.

Evidence received since the May 1985 rating denial consists 
of the following.

Numerous statements have been received from family members 
and long time family friends to the collective effect that 
the veteran was a normal young man prior to entrance into 
service, and that he returned from service a different person 
to include acting in a strange or bizarre way.

An April 2000 statement from a VA physician indicates that he 
had reviewed the veteran's hearing transcript.  It seemed to 
the examiner that the veteran experienced psychotic symptoms 
during his time in the army.  The veteran's inability to 
continue with normal tasks was consistent with a 
schizophrenic illness.  It was opined that the symptoms 
reported during service probably represented the onset of 
schizophrenia.  

An October 2000 statement from the same VA physician 
indicates that copies of all forwarded medical records had 
been reviewed.  The examiner noted that his medical opinion 
was based on a review of a hearing transcript, clinical 
records over 17 years, and from personally treating the 
veteran for 14 years.  Based on the above, it was opined that 
the veteran suffered from chronic undifferentiated 
schizophrenia which was first treated in 1983; and that the 
veteran's symptoms and subsequent inability to perform duties 
during service could reasonably be construed as being the 
first signs of his schizophrenic disorder.

The additional evidence submitted in the form of the April 
and October 2000 statements from the veteran's treating VA 
physician constitutes evidence that was not previously 
considered which bears directly and substantially on the 
specific issue under consideration; that is, whether a 
psychiatric disorder was incurred in or aggravated by service 
or whether a psychosis may be presumed to have been so 
incurred.  This physician concluded that the veteran's 
reported inservice symptoms and behavior could reasonably be 
construed as the first signs of schizophrenia.  This is 
evidence which is neither cumulative nor redundant and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  
These medical statements therefore constitute new and 
material evidence and the veteran's claim is reopened.  

The Board notes that the reopening of a claim typically would 
raise a due process issue which was addressed by the Court in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing a 
veteran's claim on a de novo basis would cause prejudice to 
the claimant.  As the instant claim, however, must be 
remanded to the RO for fulfillment of the duty to assist, the 
appellant will have an additional opportunity to present 
evidence and argument in support of his de novo claim.   


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.  To this extent only, the 
benefit sought on appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As the Board has determined that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder, the 
appellant's claim must be evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

VA has a duty to assist the appellant in the development of 
facts.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this regard, all post service medical records should be 
obtained to include the reported treatment at the Minneapolis 
VA medical center in June 1982 and all VA treatment records 
since 1986 as referenced in the October 2000 VA medical 
statement.  Following the gathering of all medical records, 
the veteran should be afforded a VA psychiatric examination 
to include an opinion as to the date of onset of the 
veteran's schizophrenia.  Moreover, it was noted on the May 
1985 rating decision that the veteran's service medical 
records were incomplete; accordingly all necessary steps 
should be undertaken to obtain all available service medical 
records.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the National 
Personnel Records Center and undertake 
all necessary steps to obtain all 
available service medical records 
relative to the veteran's active service 
and his service with the National Guard.  
Once obtained, all records must be 
associated with the claims folder.

3.  The RO should obtain the names and 
addresses of all mental health care 
providers who treated the veteran for 
psychiatric disability since his 
separation from service.  After securing 
any necessary releases, the RO should 
obtain all records to include those from 
June 1982 at the Minneapolis VA medical 
center and all treatment records since 
1986 as referenced in the October 2000 VA 
physician's statement.  Once obtained, 
all records should be permanently 
associated with the claims file.  

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A copy of this Remand must 
be furnished to the examiner prior to the 
examination.  Based on the current 
examination and a review of the complete 
medical record, the examiner should 
render a medical opinion as to whether it 
is at least as likely as not that the 
veteran's schizophrenia was manifest 
during service or within the initial post 
service year.  The underlined burden of 
proof must be used in the formulation of 
the medical opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.  

5.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for adjudication purposes.  If 
an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

6.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations and the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent. The 
appellant and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



